

114 S982 IS: Water Rights Protection Act
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 982IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Barrasso (for himself, Mr. Risch, Mr. Flake, Mr. Gardner, Mr. Heller, Mr. Crapo, Mr. Enzi, Mr. Hatch, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit the conditioning of any permit, lease, or other use agreement on the transfer of any
			 water right to the United States by the Secretaries of the Interior and
			 Agriculture, and to require the Secretaries of the Interior and
			 Agriculture to develop water planning instruments consistent with State
			 law.
	
 1.Short titleThis Act may be cited as the Water Rights Protection Act. 2.Definition of water rightIn this Act, the term water right means any surface or groundwater right filed, permitted, certified, confirmed, decreed, adjudicated, or otherwise recognized by a judicial proceeding or by the State in which the user acquires possession of the water or puts the water to beneficial use, including water rights for federally recognized Indian tribes.
 3.Treatment of water rightsThe Secretary of the Interior and the Secretary of Agriculture shall not— (1)condition or withhold, in whole or in part, the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on—
 (A)limitation or encumbrance of any water right, or the transfer of any water right (including joint and sole ownership), directly or indirectly to the United States or any other designee; or
 (B)any other impairment of any water right, in whole or in part, granted or otherwise recognized under State law, by Federal or State adjudication, decree, or other judgment, or pursuant to any interstate water compact;
 (2)require any water user (including any federally recognized Indian tribe) to apply for or acquire a water right in the name of the United States under State law as a condition of the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement;
 (3)assert jurisdiction over groundwater withdrawals or impacts on groundwater resources, unless jurisdiction is asserted, and any regulatory or policy actions taken pursuant to such assertion are, consistent with, and impose no greater restrictions or regulatory requirements than, applicable State laws (including regulations) and policies governing the protection and use of groundwater resources; or
 (4)infringe on the rights and obligations of a State in evaluating, allocating, and adjudicating the waters of the State originating on or under, or flowing from, land owned or managed by the Federal Government.
			4.Recognition of State authority
 (a)In generalIn carrying out section 3, the Secretary of the Interior and the Secretary of Agriculture shall— (1)recognize the longstanding authority of the States relating to evaluating, protecting, allocating, regulating, and adjudicating groundwater by any means, including a rulemaking, permitting, directive, water court adjudication, resource management planning, regional authority, or other policy; and
 (2)coordinate with the States in the adoption and implementation by the Secretary of the Interior or the Secretary of Agriculture of any rulemaking, policy, directive, management plan, or other similar Federal action so as to ensure that such actions are consistent with, and impose no greater restrictions or regulatory requirements than, State groundwater laws and programs.
 (b)Effect on State water rightsIn carrying out this Act, the Secretary of the Interior and the Secretary of Agriculture shall not take any action that adversely affects—
 (1)any water rights granted by a State; (2)the authority of a State in adjudicating water rights;
 (3)definitions established by a State with respect to the term beneficial use, priority of water rights, or terms of use; (4)terms and conditions of groundwater withdrawal, guidance and reporting procedures, and conservation and source protection measures established by a State;
 (5)the use of groundwater in accordance with State law; or (6)any other rights and obligations of a State established under State law.
				5.Effect of Act
 (a)Effect on existing authorityNothing in this Act limits or expands any existing legally recognized authority of the Secretary of the Interior or the Secretary of Agriculture to issue, grant, or condition any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on Federal land subject to the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture, respectively.
 (b)Effect on reclamation contractsNothing in this Act interferes with Bureau of Reclamation contracts entered into pursuant to the reclamation laws.
 (c)Effect on Endangered Species ActNothing in this Act affects the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (d)Effect on Federal reserved water rightsNothing in this Act limits or expands any existing or claimed reserved water rights of the Federal Government on land administered by the Secretary of the Interior or the Secretary of Agriculture.
 (e)Effect on Federal power actNothing in this Act limits or expands authorities under sections 4(e), 10(j), or 18 of the Federal Power Act (16 U.S.C. 797(e), 803(j), 811).
 (f)Effect on Indian water rightsNothing in this Act limits or expands any water right or treaty right of any federally recognized Indian tribe.